Name: Council Regulation (EEC) No 2058/81 of 13 July 1981 amending Regulation (EEC) No 562/81 on the reduction of customs duties on imports into the Community of certain agricultural products originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 7 . 81 Official Journal of the European Communities No L 202 /41 COUNCIL REGULATION (EEC) No 2058/81 of 13 July 1981 amending Regulation (EEC) No 562/81 on the reduction of customs duties on imports into the Community of certain agricultural products originating in Turkey CCT heading No Description Rate of utonomous duty (% ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Having regard to the proposal from the Commission , ex 16.04 C II 'Herring-flaps', pre ­ pared or preserved in vinegar , in immediate packings of a net capacity of 10 kg or more 8 (b) Suspensions valid 1 July to 31 December 1981 : Whereas the EEC-Turkey Association Council by its Decision No 1 / 80 decided to abolish in stages the customs duties still applicable to imports into the Community of agricultural products originating in Turkey which may not yet be imported into the Community free of customs duty ; Whereas Council Regulation (EEC) No 562/ 81 (*) established rates of duty applicable for the period 1 January 1981 to 31 December 1982 ; whereas , in accordance with Decision No 1 / 80 , the said rates were calculated on the basis of the customs duties applicable in the Community ; Whereas by Council Regulation (EEC) No 1680/ 81 of 11 June 1981 temporarily suspending the auto ­ nomous Common Customs Tariff duties on a number of agricultural products ( 2 ), certain duties applicable in respect of the following products were partially suspended : (a) suspensions valid 1 July to 31 October 1981 : CCT heading No Description Rate of autonomous duty (%) ex 03.01 B I q) Sardinops sagax or ocellata , fresh , chilled or frozen : a) whole, of a length of 20 cm or more b) headless , of a length of 15 cm or more intended for processing 4 ex 03.02 Alf) Coalfish (Pollachius virens or Gadus virens), salted or in brine , whole , headless or in pieces , intended for processing 8 ex 03.02 A II d) Fillets of coalfish (Pollachius virens or Gadus virens), salted or in brine, intended for processing 9 ex 03.03 B I b ) Oysters , fresh (live), weighing no more than 12 g each 9 ex 07.04 B Sweet red or green peppers , dried, dehy ­ drated or evaporated , whole , cut or sliced, but not further prepared 10 ex 16.05 B Shrimps and prawns of the species 'Pandalus borealis ' boiled in water and shelled , whether or not frozen or dried , for the industrial manufac ­ ture of products falling within heading No 16.05 12 CCT heading No Description Rate of autonomous duty (% ) ex 03.01 B II a) and B II b) 7 Fillets of herring, fresh , chilled or frozen , for processing 3 03.02 A I a) Herring , dried , salted or in brine, whole , headless or in pieces 8 ex 03.02 A II d) Fillets of herring, dried , salted or in brine 8 ex 16.04 C II Spiced and salted herrings , in immediate packings of a net cap ­ acity of 10 kg or more 8 (') OJ No L 65 , 11 . 3 . 1981 , p . 1 . O OJ No L 169 , 26 . 6 . 1981 , p . 1 . No L 202 /42 Official Journal of the European Communities 22 . 7 . 81 (c) Suspensions valid 1 July 1981 to 30 June 1982 : CCT heading No Description Rate of autonomous duty (%) 03.02 A I e) Whereas , in accordance with Article 119 of the 1979 Act of Accession , the Community adopted Council Regulation (EEC) No 3555 / 80 of 16 December 1980 determining the arrangements to be applied with regard to imports into Greece originating in Algeria , Israel , Malta, Morocco, Portugal , Syria, Tunisia or Turkey ('); whereas this Regulation applies to the Community with the exception of Greece ; Whereas it is accordingly necessary to amend Regu ­ lation (EEC) No 562/ 81 , 07.01 G 111 4 11 ex 15.07 D I b) 2 HAS ADOPTED THIS REGULATION : Article 1 Salmon, salted or in brine, whole headless or in pieces Horse-radish (Coch ­ learia armoracia) fresh or chilled Purified soya-bean oil in glass bottles . Each bottle holds 10 litres of purified soya-bean oil containing by weight :  a minimum of 8 ¢ 5 % and a maxi ­ mum of 12 % of palmitic acid esters  a minimum of 2-5 % and a maxi ­ mum of 4-7 % of stearic acid esters  a minimum of 22 ¢ 4 % and a maxi ­ mum of 29 % of oleic acid esters  a minimum of 46 ¢ 6 % and a maxi ­ mum of 53-7% of linoleic acid esters  a minimum of 7 ¢ 4 % and a maxi ­ mum of 11 % of linolenic acid esters and containing : The Annex to Regulation (EEC) No 562 / 81 is hereby amended as follows : ( 1 ) In footnote (b) to the 2-1 °/o rate of duty in respect of subheading 03.01 B I q): Other, '30 June 1981 ' shall be replaced by '31 December 1981 '; and the term '(pilchards)' shall be deleted . (2) In footnote (a) to the 12-6% rate of duty in respect of subheading 03.01 B II a): Fresh or chilled , and in footnote (a) to the 10-5 % rate of duty in respect of subheading 03.01 B II b) 7 : Other, '30 June 1981 ' shall be replaced by ' 31 October 1981 '. (3) In footnote (d) to the 3-3 % rate of duty in respect of subheading 03.02 Ala): Herring, '30 June 1981 ' shall be replaced by '31 October 1981 '. (4) In footnote (e) to the 3 % rate of duty in respect of subheading 03.02 Ale): Salmon, salted or in brine , '30 June 1981 ' shall be replaced by '30 June 1982'. (5) In footnote (a) to the 3-3 % rate of duty in respect of subheading 03.02 A I f): Other, the words 'suspended up to and including 30 June 1981 ' shall be replaced by 'reduced to 2-2% (suspension) up to and including 31 December 1981 '. (6) In footnote (b) to the 4-4 % rate of duty in respect of subheading 03.02 A II d): Other, '30 June 1981 ' shall be replaced by ' 31 October 1981 '. (7) In footnote (c) to the 4-4 % rate of duty in respect of subheading 03.02 A II d): Other, the words 'suspended up to and including 30 June 1981 ' shall be replaced by 'reduced to 2-5% (suspension) up to and including 31 December 1981 '.  not more than 5 millimoles of free fatty acid per kg of oil  phosphalipides cor ­ responding to a nitrogen content not exceeding 0 ¢ 04 mg per gram of oil . The soya-bean oil covered by this description is intended for the preparation of emulsions for injections . 8 with a maximum duty of 50 ECU per 100 kg net weight, plus a compensa ­ tory amount in certain conditions Whereas the rates of duty applicable in the Community of Nine have therefore been altered in respect of these products ; whereas this must be taken into account in establishing the customs duties to be applied to imports of such products originating in Turkey ; O OJ No L 382 , 31 . 12 . 1980 , p . 1 . 22 . 7 . 81 Official Journal of the European Communities No L 202/43  a minimum of 46-6 % and a maximum of 53-7 % of linoleic acid esters ,  a minimum of 7 ¢ 4 % and a maximum of 1 1 % of linolenic acid esters , and containing :  not more than 5 millimoles of free fatty acid per kilogram of oil ,  phosphalipides corresponding to a nitrogen content not exceeding 0 ¢ 04 mg per gram of oil . The soya-bean oil covered by this description is intended for the preparation of emulsions for injections (b). (b) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .' ( 12) In footnote (a) to the 14 % rate of duty in respect of subheading 16.04 C II : Other, ' 30 June 1981 ' shall be replaced by '31 October 1981 '. ( 13) In footnote (a) to the 5-6% rate of duty in respect of subheading 16.05 B : Other, the words 'reduced to 2-8 % (suspension) up to and including 30 June 1981 in respect of shrimps and prawns other than those of the "Crangon" variety' shall be replaced by 'reduced to 3 ¢ 3 % (suspension) up to and including 31 December 1981 in respect of shrimps and prawns of the species "Pandalus borealis" '. ( 8 ) With respect to the 12-6% rate of duty in respect of subheading 03.03 Bib): Other, the following footnote reference '(f)' shall be added and the corresponding footnote shall read as follows : '(f) Duty rate reduced to 6 ¢ 3 % (suspension) up to and including 31 December 1981 in respect of fresh oysters (live) weighing no more than 12 grams each.' (9) In footnote (a) to the 10-5 °/o rate of duty in respect of subheading 07.01 G III : Horse-radish (Cochlearia armoracia), '30 June 1981 ' shall be replaced by '30 June 1982 '. ( 10) With respect to the 11-2% rate of duty in respect of subheading 07.04 ex B : Other, the following footnote reference '(b)' shall be added and the corresponding footnote shall read as follows : '(b) Duty rate reduced to 7 % (suspension) up to and including 31 December 1981 in respect of sweet red or green peppers .' ( 11 ) With respect to the 5-6% rate of duty in respect of subheading 15.07 D I b) 2 : Other, the following footnote reference '(a)' shall be added and the corresponding footnote shall read as follows : '(a) Rate of duty is 5-6 °/o subject to a maximum of 35 ECU per 100 kg net weight (suspension) up to and including 30 June 1982 in respect of purified soya-bean oil in glass bottles . Each bottle holds 10 litres of purified soya-bean oil containing by weight :  a minimum of 8 ¢ 5 % and a maximum of ¢ 12 % of palmitic acid esters ,  a minimum of 2 ¢ 5 % and a maximum of 4-7 % of stearic acid esters ,  a minimum of 22-4 % and a maximum of 29 % of oleic acid esters , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1981 . For the Council The President Lord CARRINGTON